Citation Nr: 0522974	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  97-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease (ASHD) for the period from 
April 14, 1995 through October 6, 2002.

2.  Entitlement to an evaluation in excess of 60 percent for 
ASHD for the period beginning on October 7, 2002.

3.  Entitlement to an increased evaluation for seborrheic 
dermatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969 and from September 1981 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  This case has since 
been transferred to the Indianapolis, Indiana VARO.  The 
Board remanded this case back to the RO in August 2002, June 
2003, and September 2004.

The claim of entitlement to an increased evaluation for 
seborrheic dermatitis is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC and is addressed in 
the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  Prior to October 7, 2002, the record is negative for 
findings regarding workload/METs and ejection fraction, and 
there was no evidence of left ventricular dysfunction, acute 
congestive heart failure, acute coronary occlusion or 
thrombosis, a history of substantiated repeated angina 
attacks, or more than light manual labor precluded.  

3.  Evidence dated beginning on October 7, 2002 reflects an 
ejection fraction greater than 40% and a workload equivalent 
to 7.6 METs, with no fixed or inducible defects and no 
evidence of congestive heart failure; there is also no 
evidence of coronary occlusion or thrombosis, circulatory 
shock, congestive heart failure or angina on moderate 
exertion, or more than sedentary employment precluded.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for ASHD for the period from April 14, 1995 
through October 6, 2002 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7005 (2004); 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1997).

2.  The criteria for entitlement to an evaluation in excess 
of 60 percent for ASHD for the period beginning on October 7, 
2002 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, 
Diagnostic Code 7005 (2004); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his ASHD.  There is 
no indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in January and September of 
2004.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letters were issued prior 
to the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claims in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In a May 1993 rating decision, the St. Louis, Missouri VARO 
granted service connection for hypertension on the basis of 
elevated blood pressure readings during service.  A 10 
percent evaluation was assigned, effective from January 2003.

The veteran underwent a VA hypertension examination in 
December 1995, during which he reported two myocardial 
infarctions in the prior year.  An examination of the heart 
revealed no murmurs.  Chest x-rays revealed an 
atherosclerotic aorta and no acute cardiopulmonary process.  
The diagnosis was ASHD, with an old myocardial infarction and 
post-infarction angina pectoris, presently under control.  
Based on this evidence, the Jackson, Mississippi VARO, in a 
September 1996 rating decision, expanded the grant of service 
connection for hypertension to include ASHD, status post 
myocardial infarction and angina pectoris, and increased the 
evaluation to 30 percent, effective from April 14, 1995.  

In April 1998, the veteran underwent a VA hypertension 
examination.  An electrocardiogram conducted in conjunction 
with the examination revealed a normal-sized heart.  The 
diagnoses were arterial hypertension, under therapy; and a 
history of a myocardial infarction in 1993, not documented so 
far.  A stress test was scheduled for May 1998 but had to be 
terminated midway because of the veteran's back pain.  

A VA treatment record from December 1998 includes an 
assessment of coronary atherosclerosis, "chest pain free at 
this time."  The veteran was hospitalized in June 1999 for 
unstable angina.  He had a 6-hour history of chest pain 
radiating to the left arm and the neck.  An examination 
revealed a maximum heart rate that was 109 percent of the 
target heart rate.  A June 1999 stress test was noted to be 
within normal limits.  The veteran thus "did not show any 
evidence of active cardiac disease," and the examiner 
indicated the possibility of esophageal causes of chest pain.  

The report of an August 1999 VA general medical examination 
indicates normal rate and rhythm of the cardiovascular 
system.  The only cardiovascular diagnosis was hypertension.  

In an August 2000 rating decision, the Indianapolis VARO 
assigned a separate 10 percent evaluation for hypertension.  
This evaluation was addressed in the REASONS AND BASES 
section of the September 2004 Board decision and is not at 
issue in the present case.

During his October 2002 VA hearing, the veteran reported 
constriction around his heart and a left-sided "burning 
sensation."  He indicated that his heart disease made him 
tired, even after walking less than a mile or climbing 
stairs.

The veteran underwent a VA heart examination in October 2002.  
The examiner reviewed the veteran's medical records and noted 
that "there is no history of myocardial infarction."  
Current symptoms included exertional chest discomfort located 
at the mediastinal area, mostly relieved by rest.  There was 
no shortness of breath or syncope.  The cardiac examination 
revealed regular rhythm with no murmur.  The impression was 
possible coronary artery disease.  The examiner noted that 
the veteran's cardiac functioning appeared to be preserved, 
with an ejection fraction estimate of more than 40%.  His 
exercise capacity was mildly reduced, most likely due to 
diabetes, hypertension, and possible coronary artery disease.  

Based on this evidence, the RO, in a December 2002 rating 
decision, increased the veteran's evaluation for ASHD to 60 
percent, effective from October 7, 2002.  Both the prior 30 
percent evaluation and the current 60 percent evaluation 
remain at issue on appeal.

The veteran underwent a further VA heart examination in 
September 2004, and the examiner noted that the veteran's 
most recent stress test revealed that he was able to walk on 
a treadmill for 8.5 minutes, attaining a heart rate of 143 
beats per minute.  His workload was equivalent to 7.6 METs.  
His ejection fraction was 42%, with a dilated left ventricle.  
There was no evidence of any fixed or inducible defects.  The 
veteran did have continued episodic chest pain with exertion 
and was last admitted to hospitalization for this in June 
1999.  The examiner noted that the diagnosis of coronary 
artery disease "is in question in my mind."  Indeed, the 
veteran's abnormalities might be secondary to long-standing 
hypertension.  The examiner noted that the veteran should 
undergo a cardiac catheterization "if he continues to have 
chest pain."

The RO has evaluated the veteran's ASHD under the provisions 
of 38 C.F.R. § 4.104, Diagnostic Code 7005.  This section 
concerns arteriosclerotic heart disease and has been revised 
during the pendency of this appeal, effective as of January 
12, 1998.

For the period dated prior to January 12, 1998, a 30 percent 
evaluation contemplated ASHD following typical coronary 
occlusion or thrombosis, or with a history of substantiated 
attacks, with ordinary manual labor feasible.  A 60 percent 
evaluation was assigned following a typical history of acute 
coronary occlusion or thrombosis, or with a history of 
substantiated repeated angina attacks, with more than light 
manual labor not feasible.  A 100 percent evaluation was 
warranted during and for six months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock; and after six months, with chronic residual findings 
of congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.

Beginning on January 12, 1998, a 30 percent disability 
evaluation is assigned where a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent disability evaluation 
is assigned where there has been more than one episode of 
acute congestive heart failure in the past year; or a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent evaluation 
contemplates chronic congestive heart failure; or a workload 
of 3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

The Board has first considered the evidence of record dated 
prior to October 7, 2002.  Regrettably, the examination 
reports and VA treatment records from this time frame are 
negative for findings regarding workload/METs and ejection 
fraction.  There was no evidence of left ventricular 
dysfunction, acute congestive heart failure, acute coronary 
occlusion or thrombosis, or a history of substantiated 
repeated angina attacks.  Moreover, there was no indication 
that the veteran's ASHD precluded more than light manual 
labor.  As such, under both sets of criteria of Diagnostic 
Code 7005, there is no basis for an evaluation in excess of 
30 percent for this period.  

As to the evidence from October 7, 2002 and afterwards, the 
veteran has been shown to have an ejection fraction greater 
than 40% and a workload equivalent to 7.6 METs.  The 
veteran's most recent examination revealed no fixed or 
inducible defects, and there was no evidence of congestive 
heart failure.  These findings are consistent with an 
evaluation not greater than 60 percent under the revised 
version of Diagnostic Code 7005.  As to the old criteria of 
Diagnostic Code 7005, the Board notes that there is no 
evidence of coronary occlusion or thrombosis, circulatory 
shock, congestive heart failure or angina on moderate 
exertion, or more than sedentary employment precluded.  The 
Board also notes that the examiner who conducted the 
September 2004 VA examination was, in fact, skeptical of the 
veteran's diagnosis of ASHD.  As such, there is no basis for 
an evaluation in excess of 60 percent.  

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to an evaluation in excess of 
30 percent for ASHD for the period from April 14, 1995 
through October 6, 2002 and entitlement to an evaluation in 
excess of 60 percent for ASHD for the period beginning on 
October 7, 2002.  As such, these claims must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected ASHD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an evaluation in excess of 30 
percent for ASHD for the period from April 14, 1995 through 
October 6, 2002 is denied.

The claim of entitlement to an evaluation in excess of 60 
percent for ASHD for the period beginning on October 7, 2002 
is denied.




REMAND

Under the revised provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7806, effective as of August 30, 2002, eczema productive 
of at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period warrants a 10 percent evaluation.  A 
30 percent evaluation contemplates eczema productive of 20 to 
40 percent of the entire body or of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

In the September 2004 remand, the Board requested a VA 
examination addressing, among other topics, the percentage of 
the veteran's body covered by his seborrheic dermatitis.  
While an examination was subsequently afforded in the same 
month, this examination report does not contain any 
information regarding the percentage of the veteran's body 
affected by his seborrheic dermatitis.  The examination 
report indicates involvement of the bilateral groin region; 
however, this information is not specific enough for the 
Board to ascertain whether 20 percent or more of the body is 
involved.  A more complete examination is needed.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
skin examination for the purpose of 
determining the current severity of his 
service-connected seborrheic dermatitis.  
The examiner should review the relevant 
medical evidence in the claims file.  All 
current symptoms should be noted, and the 
examiner must describe the percentage of 
the veteran's body covered by this 
disorder.  The examiner should also 
indicate whether this disorder 
necessitates systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs and, if so, to 
what extent.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

2.  Then, after ensuring that all 
requested development has been completed, 
the issue of entitlement to an increased 
evaluation for seborrheic dermatitis 
should be readjudicated.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


